IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00302-CR
 
Freebird Bail Bonds,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
Freestone County, Texas
Trial Court No. 5073
 

MEMORANDUM  Opinion

 
Davie C. Westmoreland as agent for Allegeheny
Casualty Co. d/b/a Freebird Bail Bonds
has filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Westmoreland states that the
appeal is moot because he paid the judgment at issue in full.  Dismissal of
this appeal would not prevent a party from seeking relief to which it would
otherwise be entitled.  The motion is granted, and the appeal is dismissed.
 
 
AL
SCOGGINS 
Justice
 
 
 
 
Before Chief
Justice Gray,
            Justice
Davis, and 
Justice
Scoggins
Motion granted;
appeal dismissed
Opinion delivered
and filed August 24, 2011
Do not publish
[CR 25]